UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7226



JOSEPH KEVIN ZORUMSKI, JR.,

                                             Petitioner - Appellant,

          versus


DANIEL A. BRAXTON,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-83-2)


Submitted:   November 5, 2004            Decided:   November 22, 2004


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Joseph Kevin Zorumski, Jr., Appellant Pro Se. Leah Ann Darron,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Joseph Kevin Zorumski, Jr., seeks to appeal the district

court’s order dismissing as untimely his petition filed under 28

U.S.C.   §   2254   (2000).   We   dismiss   the   appeal   for    lack   of

jurisdiction because the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

             The district court’s order was entered on the docket on

May 7, 2004.     The notice of appeal was, at the earliest, filed on

July 15, 2004. Because Zorumski failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we deny Zorumski’s motion for leave to proceed in forma pauperis,

deny his motion for transcripts at government expense, and dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                  DISMISSED




                                   - 2 -